 

Exhibit 10.3

 

NEITHER THIS CONVERTIBLE PROMISSORY NOTE (THE “NOTE”) NOR THE SECURITIES
ISSUABLE UPON CONVERSION OF THIS NOTE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY STATE. NO SALE
OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH RULE 144 UNDER THE ACT
OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN APPLICABLE
EXEMPTION THEREFROM.

 

CONVERTIBLE PROMISSORY NOTE

 

      Issuance Date:             Principal Amount: $300,000   Maturity Date: Six
months from Issuance Date

 

For value received, Sevion Therapeutics, Inc., a Delaware corporation (the
“Company”) hereby promises to pay the Purchaser (as set forth on the signature
page hereto) the Principal Amount (as set forth above), plus any accrued but
unpaid Interest (as defined below).

 

1.Interest; Payments.

 

1.1           Simple interest on the unpaid Principal Amount shall accrue at the
rate of 6% per annum (“Interest”) and will begin to accrue upon the Issuance
Date. Interest shall be calculated based on a 365-day year and charged for the
actual number of days elapsed.

 

1.2           All payments of the Principal Amount and Interest shall be in
lawful money of the United States of America. All payments shall be applied
first to accrued Interest, and thereafter to the Principal Amount. If any
payments on this Note become due on a Saturday, Sunday or a federal public
holiday, such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing Interest in connection with
such payment.

 

2.Conversion.

 

2.1Mandatory Conversion.

 

(a)          Qualified Financing. If, at any time prior to the repayment or
conversion of this Note (as provided herein), the Company issues and sells
shares of its capital stock to investors (the “Investors”) in a Qualified
Financing (as defined herein), then, subject to Section 2.5, the outstanding
principal balance of this Note and accrued but unpaid Interest thereon shall
convert into the capital stock sold at the first closing of the Qualified
Financing at a conversion price equal to the lesser of (i) the price per share
(or conversion price) paid by the Investors purchasing such stock at such first
closing of the Qualified Financing or (ii) the Conversion Price. For purposes of
this Note the term “Qualified Financing” shall mean the sale of the Company’s
capital stock, in one transaction or series of related transactions after the
date hereof, for an aggregate sales price of at least One Million Dollars
($1,000,000), paid in cash and/or by conversion of indebtedness of the Company,
excluding conversion of the Note.

 

 

 

 

(b)          Change in Control. In the event of a “Change in Control” (as
defined below) of the Company prior to the repayment or conversion of this Note
(as provided herein), all outstanding principal and unpaid accrued Interest due
on this Note shall, subject to Section 2.5, convert into that number of shares
(the “Shares”) of common stock, par value $0.01 per share, of the Company
(“Common Stock”) as is determined by dividing such outstanding Principal Amount
and accrued Interest by $0.10 per share (adjusted to reflect subsequent stock
dividends, stock splits, combinations or recapitalizations) (the “Conversion
Price”), or such other securities on terms and conditions agreed upon by the
Company and the Requisite Purchasers (as defined below). For purposes of this
Note, a “Change in Control” shall be deemed to be occasioned by, and to include,
(i) a merger or consolidation in which (x) the Company is a constituent party or
(y) a subsidiary of the Company is a constituent party and, in each case, the
Company issues shares of its capital stock pursuant to such merger or
consolidation, except any such merger or consolidation involving the Company or
a subsidiary in which the shares of capital stock of the Company outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of (1) the surviving or resulting corporation
or (2) if the surviving or resulting corporation is a wholly owned subsidiary of
another corporation immediately following such merger or consolidation, the
parent corporation of such surviving or resulting corporation, or (ii) a sale of
all or substantially all of the assets of the Company. Notwithstanding the
above, a financing or reincorporation transaction for purposes of changing the
Company’s state of incorporation shall not be deemed a Change in Control
transaction.

 

2.2           Optional Conversion. At any time on or prior to the Maturity Date,
all or any portion of the outstanding Principal Amount of and all accrued
Interest under this Note may be converted, subject to Section 2.5, at the option
of the Purchaser, into that number of Shares as is determined by dividing such
outstanding Principal Amount and accrued Interest by the Conversion Price. To
convert this Note, the Purchaser shall deliver written notice substantially in
the form attached to this Note (the “Conversion Notice”), to the Company at its
address as set forth herein. The date upon which the conversion shall be
effective (the “Conversion Date”) shall be deemed to be the date set forth in
the Conversion Notice.

 

2.3           Fraction Shares. No fractional shares of the Company’s capital
stock will be issued upon conversion of this Note. In lieu of any fractional
share to which Purchaser would otherwise be entitled, the Company will pay to
Purchaser in cash the amount of the unconverted Principal Amount and Interest
balance of this Note that would otherwise be converted into such fractional
share.

 

2.4           Effect of Conversion. Upon conversion of this Note pursuant to
this Section 2, Purchaser shall surrender this Note, duly endorsed, at the
principal offices of the Company. Upon conversion of this Note pursuant to
Section 2.1, this Note will be deemed converted on the date that is immediately
prior to the close of business on the date of the surrender of this Note,
otherwise, the Note will be deemed converted on the Conversion Date. At its
expense, the Company will, as soon as practicable thereafter, issue and deliver
to Purchaser, at Purchaser’s address as set forth on the signature page hereto
or such other address requested by Purchaser, a certificate or certificates for
the number of shares to which Purchaser is entitled upon such conversion
(bearing such legends as are required by any agreement entered into in
connection with the any such conversion or applicable state and federal
securities laws), together with a replacement Note (if any Principal Amount is
not converted) and any other securities and property to which Purchaser is
entitled upon such conversion under the terms of this Note, including a check
payable to Purchaser for any cash amounts payable as a result of any fractional
shares as described herein.

 

 

 

 

2.5           Limitation on Beneficial Ownership. Notwithstanding anything to
the contrary contained herein, the Purchaser shall not be entitled to to convert
this Note in accordance with this Section 2 to the extent (but only to the
extent) that such conversion would cause the Purchaser to become, directly or
indirectly, a “beneficial owner” (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) of a number of
shares of capital stock of a class that is registered under the Exchange Act
which exceeds 4.99% (the “Maximum Percentage”) of the shares of capital stock of
such class that are outstanding at such time. This limitation on beneficial
ownership (a) may be increased (but only up to 9.99% of the shares of capital
stock of such class that are outstanding at such time), decreased or terminated,
in the Purchaser’s sole discretion, upon sixty-one (61) days’ notice to the
Company by the Purchaser and (b) shall terminate automatically on the date that
is fifteen (15) days' prior to the Maturity Date. Any purported delivery of
shares of capital stock in connection with this Section 2.5 prior to the
termination of this restriction in accordance herewith shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
the Purchaser becoming the beneficial owner of more than the Maximum Percentage
of shares of capital stock of a class that is registered under the Exchange Act
that is outstanding at such time. If any delivery of shares of capital stock
owed to the Purchaser following the conversion of this Note is not made, in
whole or in part, as a result of this limitation, the Company’s obligation to
make such delivery shall not be extinguished and the Company shall deliver such
shares of capital stock as promptly as practicable after the Purchaser gives
notice to the Company that such delivery would not result in such limitation
being triggered or upon termination of the restriction in accordance with the
terms hereof. To the extent limitations contained in this Section 2.5 apply, the
determination of whether this Note is convertible and of which portion of this
Note is convertible shall be the sole responsibility and in the sole
determination of the Purchaser and the submission of a Conversion Notice shall
be deemed to constitute the Purchaser’s determination that the issuance of the
full number of shares requested in the Conversion Notice is permitted hereunder,
and the Company shall not have any obligation to verify or confirm the accuracy
of such determination. For any reason at any time, upon written or oral request
of the Purchaser, the Company shall, within one (1) Trading Day of such request,
confirm orally and in writing to the Purchaser the number of shares of capital
stock of any class then outstanding, it being understood that the Purchaser may
rely on such confirmation from the Company for purposes of the Purchaser’s
determination referenced in the preceding sentence. The provisions of this
paragraph Section 2.5 shall be construed, corrected and implemented in a manner
so as to effectuate the intended beneficial ownership limitation herein
contained.

 

3.Representations and Warranties of the Company.

 

3.1           Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company has the requisite corporate power to own and operate its
properties and assets and to carry on its business as now conducted and as
proposed to be conducted.

 

3.2           Corporate Power. The Company has all requisite corporate power to
execute, deliver and to carry out and perform its obligations under the terms of
this Note.

 

3.3           Capitalization. The capitalization of the Company is as set forth
in its public filings with the U.S. Securities and Exchange Commission from time
to time.

 

4.Representations And Warranties Of The Purchaser.

 

4.1           Purchase for Own Account. The Purchaser understands that the Note
and the Shares (collectively, the “Securities”), have not been registered under
the Act on the basis that no distribution or public offering of the stock of the
Company is to be effected. The Purchaser realizes that the basis for the
exemption may not be present if, notwithstanding its representations, the
Purchaser has a present intention of acquiring the Securities for a fixed or
determinable period in the future, selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the
Securities. The Purchaser represents that it is acquiring the Securities solely
for its own account and beneficial interest for investment and not for sale or
with a view to distribution of the Securities or any part thereof, has no
present intention of selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the same, and does not
presently have reason to anticipate a change in such intention.

 

 

 

 

4.2           Information and Sophistication. The Purchaser hereby: (i)
acknowledges that it has received all the information it has requested from the
Company and it considers necessary or appropriate for deciding whether to
acquire the Securities, (ii) represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and to obtain any additional
information necessary to verify the accuracy of the information given the
Purchaser and (iii) further represents that it has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risk of this investment.

 

4.3           Ability to Bear Economic Risk. The Purchaser acknowledges that
investment in the Securities involves a high degree of risk, and represents that
it is able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.

 

4.4           Rule 144. The Purchaser is aware that none of the Securities may
be sold pursuant to Rule 144 adopted under the Act unless certain conditions are
met, including, among other things, the existence of a public market for the
shares, the availability of certain current public information about the
Company, the resale following the required holding period under Rule 144 and the
number of shares being sold during any three month period not exceeding
specified limitations. Purchaser is aware that the conditions for resale set
forth in Rule 144 have not been satisfied and that the Company presently has no
plans to satisfy these conditions in the foreseeable future.

 

4.5           Accredited Investor Status. The Purchaser is an “Accredited
Investor” as such term is defined in Rule 501 under the Act.

 

4.6           Further Limitations on Disposition. Without in any way limiting
the representations set forth above, the Purchaser further agrees not to make
any disposition of all or any portion of the Securities unless and until:

 

(a)          There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or

 

(b)          The Purchaser shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and if reasonably
requested by the Company, such Purchaser shall have furnished the Company with
an opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration under the Act or any applicable state
securities laws.

 

(c)          Notwithstanding the provisions of paragraphs (a) and (b) above, no
such registration statement or opinion of counsel shall be necessary for a
transfer by the Purchaser to (i) any shareholder, partner, retired partner,
member or former member of the Purchaser for no additional consideration, (ii)
any affiliate, including affiliated funds, for no additional consideration or
(iii) transfers by gift, will or intestate succession to any spouse or lineal
descendants or ancestors, if all transferees agree in writing to be subject to
the terms hereof to the same extent as if they were Purchasers hereunder.

 

4.7           No “Bad Actor”. No “bad actor” disqualifying event described in
Rule 506(d)(1) of the Act (a “Disqualification Event”) is applicable to the
Purchaser.

 

 

 

 

5.Default; Remedies.

 

5.1           Each of the following shall constitute an event of default (each,
an “Event of Default”) under this Note:

 

(a)          The Company shall fail to pay (i) when due any Principal Amount or
Interest payment on the due date hereunder or (ii) any other payment required
under the terms of this Note on the date due and such payment shall not have
been made within five days of the Company’s receipt of the Purchaser’s written
notice to the Company of such failure to pay;

 

(b)          The Company shall fail to observe or perform any other covenant,
obligation, condition or agreement contained this Note and (i) such failure
shall continue for 15 days, or (ii) if such failure is not curable within such
15-day period, but is reasonably capable of cure within 30 days, either (A) such
failure shall continue for 30 days or (B) the Company shall not have commenced a
cure in a manner reasonably satisfactory to Purchaser within the initial 15-day
period;

 

(c)          The Company files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
general assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;

 

(d)          An involuntary petition is filed against the Company (unless such
petition is dismissed or discharged within thirty (30) days) under any
bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of the Company;

 

(e)           The disposition or encumbrance of the Company’s assets, including,
but not limited to, the grant of a license with regard to the Company’s
intellectual property; or

 

(f)          The Company’s stockholders or board of directors affirmatively vote
to liquidate, dissolve, or wind up the Company or the Company otherwise ceases
to carry on its ongoing business operations.

 

5.2           Upon the occurrence and during the continuance of any Event of
Default, all unpaid Principal Amount on this Note, accrued and unpaid Interest
thereon and all other amounts owing hereunder shall, at the option of the
Purchaser, and, upon the occurrence of any Event of Default pursuant to Sections
5.1 (c), (d), (e) or (f) of this Note, automatically, be immediately due,
payable and collectible by Purchaser pursuant to applicable law. Purchaser shall
have all rights and may exercise all remedies available to it under law,
successively or concurrently.

 

6.          Ranking; Covenants. The Note shall be unsecured and rank on parity
with all unsecured indebtedness of the Company existing as of the Issuance Date.
At all times while this Note remains outstanding, the Company shall not incur
any indebtedness for borrowed money which is either (a) not subordinated to this
Note or (b) secured by the assets of the Company.

 

7.          Prepayment. The Company may prepay the outstanding Principal Amount
and any accrued by unpaid Interest under this Note prior to the Maturity Date
and prior to a conversion set forth in Section 2 of this Note without the
consent of the Purchaser.

 

8.          Waiver; Payment Of Fees And Expenses. The Company waives presentment
and demand for payment, notice of dishonor, protest and notice of protest of
this Note, and shall pay all costs of collection when incurred, including,
without limitation, reasonable attorneys’ fees, costs and other expenses. The
right to plead any and all statutes of limitations as a defense to any demands
hereunder is hereby waived to the full extent permitted by law. No delay by
Purchaser shall constitute a waiver, election or acquiescence by it.

 

 

 

 

9.          Transaction Fees and Expenses. The Company and the Purchaser shall
pay their own costs and expenses in connection with the preparation, execution
and delivery of this Note and the other transaction documents.

 

10.         Cumulative Remedies. Purchaser’s rights and remedies under this Note
shall be cumulative. Purchaser shall have all other rights and remedies not
inconsistent herewith as provided under the UCC, by law or in equity. No
exercise by Purchaser of one right or remedy shall be deemed an election, and no
waiver by Purchaser of any Event of Default shall be deemed a continuing waiver
of such Event of Default or the waiver of any other Event of Default.

 

11.Miscellaneous.

 

11.1         Governing Law. The terms of this Note shall be construed in
accordance with the laws of the State of Delaware, as applied to contracts
entered into by Delaware residents within the State of Delaware, and to be
performed entirely within the State of Delaware.

 

11.2         Successors and Assigns; Assignment. The terms and conditions of
this Note shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Neither party may assign this Note or
delegate any of its rights or obligations hereunder without the written consent
of the other party.

 

11.3         Titles and Subtitles. The titles and subtitles used in this Note
are used for convenience only and are not to be considered in construing or
interpreting the Note.

 

11.4         Notices. All notices or other communications required or permitted
hereunder shall be in writing and faxed, e-mailed, mailed or delivered to each
party at the respective addresses of the parties as set forth in this Section
11.4. All such notices and communications will be deemed effectively given the
earlier of (i) when received, (ii) when delivered personally, (iii) one business
day after being delivered by facsimile or electronic mail (with receipt of
appropriate confirmation), (iv) one business day after being deposited with an
overnight courier service of recognized standing or (v) four days after being
sent by registered or certified mail, return receipt requested. All
communications shall be sent to the Purchaser at the address, facsimile number,
or e-mail address set forth on the signature page hereto, or if to the Company,
to it at 10210 Campus Point Drive, Suite 150, San Diego, California 92121, Attn:
David Rector (or to such other address or e-mail address as the Purchaser or the
Company by notice to the other party) with a copy (which shall not constitute
notice) to Morgan, Lewis & Bockius LLP, 502 Carnegie Center, Princeton, NJ
08540, Attn: Emilio Ragosa, Esq.

 

11.5         Amendment; Modification; Waiver. This Note may be amended, modified
or waived with the written consent of the Company and the Purchaser.
Notwithstanding the foregoing, no amendment or waiver of any provision of this
Note shall be binding on the Company (unless consented to in writing by the
Company) if such amendment or waiver would increase the financial obligations of
the Company under this Note.

 

11.6         Usury. In the event any Interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
Interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of the Principal Amount and applied against the
Principal Amount of this Note.

 

 

 

 

11.7         Counterparts. This Note may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Convertible Promissory
Note as of the day and year first written above.

 

PURCHASER   SEVION THERAPEUTICS, INC.             Signature   Signature        
  David Rector Printed Name   Printed Name           Chief Executive Officer
Address Line 1   Title             Address line 2    

 

 

 

 

NOTICE OF CONVERSION

(To be executed by the Purchaser in order to convert the Note)

 

The undersigned hereby irrevocably elects to convert as identified below the
Convertible Promissory Note issued by Sevion Therapeutics, Inc. (the “Company”)
into shares of Common Stock of the Company according to the conditions of
conversion stated therein, as of the Conversion Date written below:

 

Select One:

 

¨All of the Principal and Interest accrued through the date of the conversion

 

¨$ ___________________ of principal and accrued interest

 

 

 

Conversion Date: ____________________

 

PURCHASER           Signature       SHARES TO BE REGISTERED AND DELIVERED AS
FOLLOWS:           Printed Name           Address Line 1           Address line
2           Address line 3           Phone number           Email address  

 

 

 